Citation Nr: 0604511	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asthma.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel







INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from June 9, 1997 until August 15, 1997. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision from the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied appellant's 
claim of service connection for asthma.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that appellant's 
asthma preceded ACDUTRA.

2.  There is clear and unmistakable evidence that appellant's 
asthma was not aggravated during ACDUTRA.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 5107, 38 C.F.R. § 3.303.









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of an April 2003 letter, the RO advised the appellant of what 
evidence, if any, was necessary to establish her claim of 
entitlement to service connection for asthma, and it 
indicated which portion of that evidence she was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on her behalf.  The RO obtained appellant's 
service medical records and associated them with her claims 
file.  The letter also requested the appellant submit any 
medical evidence that would assist in substantiating her 
claim for entitlement.  The appellant has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  Therefore, the Board finds that the 
RO's notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The appellant's service medical records reflect that she was 
initially seen in July 1997, with complaints of shortness of 
breath when running and continuous breathing problems at all 
times.  During the evaluation, she was diagnosed with asthma.  
July 1997 medical records/narrative summaries revealed that 
the appellant complained of shortness of breath for several 
years prior to service.  It was also indicated that she had a 
positive history of reactive airway disease/asthma for 
several years.  As a result of the initial diagnosis and the 
findings of the Medical Evaluation Board (MEB) the appellant 
was recommended for discharge in August 1997.

In correspondence relating to her claim, the appellant has 
indicated that she was never diagnosed with asthma until she 
entered service.  On her application for benefits, she did 
not list any post-service treatment for asthma, and in 
response to VA letters asking for information regarding 
current treatment, the appellant indicated that there were no 
records.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  Active military service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury  38 
U.S.C.A. § 101(24), 1110; 38 C.F.R. § 3.303(a).  For purposes 
of 38 U.S.C.A. § 1110, a veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 C.F.R. § 3.304(b). 

The Board finds that the evidence in the service medical 
records is clear that the veteran experienced shortness of 
breath prior to service.  The service medical records reveal 
that appellant stated that she suffered from shortness of 
breath for several years prior to service.  While, the 
appellant's January 1997 entrance examination and medical 
history reports did not reflect any abnormalities or 
specifically, an asthma condition, appellant's asthma was 
first noted in July 1997, shortly after entering ACDUTRA.  
The MEB's inquiry into appellant's condition resulted in the 
conclusion that the asthma, although not noted in the 
entrance exam, existed before service.  The evidence above 
shows appellant's asthma preceded service, and thus the 
presumption of soundness is rebutted by evidence showing a 
preexisting asthma disorder. 38 U.S.C.A. § 1111.

The evidence is also supportive of a finding that appellant's 
condition was not aggravated or made worse during ACDUTRA.  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence. 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability.  
38 C.F.R. § 3.306 (b).  

On the basis of all the lay testimony and competent medical 
evidence of, the Board finds that appellant's condition was 
not worsened during the short period she served on ACDUTRA.  
The service medical records contain notes that appellant's 
chief complaint during her few medical visits, was shortness 
of breath.  This was not a new symptom or complaint.  The 
appellant stated that she suffered from shortness of breath 
for several years prior to service.  The Board observes that 
the record indicates that appellant did not complain of an 
increase in the severity of symptoms over the course of 
visits.  Finally, the service medical records do not contain 
competent medical evidence, in the form of physician notes or 
test results, which would suggest that during the month of 
ACDUTRA the asthma symptoms had worsened.  Finally, there is 
no evidence to suggest a chronic asthmatic disorder.  There 
is no treatment noted post-service, so as to suggest current 
disability.  For all the reasons stated above, service 
connection cannot be awarded.

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


